WEIGHT, C. J.;
delivered the following dissenting opinion
The record in this case presents the following facts :
On the 17th October last the dwelling-house of R. T. Maxwell was burned in Pensacola. On the 21st or 22d of the.same month, Simon, the prisoner, was apprehended and taken before the mayor of Pensacola, Mr. Sierra, on •suspicion of setting fire to the house. .,He made confession of his guilt. The witness, Sierra, testifies that no compulsion and no influence was used to extract from the prisoner snch confession — -that “witness said to Simon that if u he told the truth, and -if he was the one who burned the “ house, he would be put on his trial and would certainly “ be hanged'.” On cross examination, -the witness says, <c there was great excitement among the people — there was ■“ a great crowd, but that the excitement was out of doors, “ and that the people said, he, the prisoner, should be “ hanged.” And further, that witness “ thinks that but for “ his protection afforded the prisoner the people would “ have taken, -him into their own hands,”
*300There is mueh other testimony presented by the bill of exceptions, such as that after Simon had confessed his guilt, the witness urged him to disclose the names of his accomplices, if he had any. Whereupon Simon hung down his head, and requested that his master might be sent for— that on the coming of his master, Simon repeated his confession, being Warned by his master, as he had been previously warned by the mayor, viz ■ that if guilty he would be tried and hanged, and Simon added, that in setting fire to the house Mhe was by himself, and that nobody was With him.”
The next day while in jail, Simon named an accomplice in his crime, who on being apprehended proved not to be the man, &c.
In the Court below, the prisoner’s counsel moved the Court to exclude this testimony from the jury on the ground that the confessions of the prisoner were obtained by undue terror.
Three distinct grounds of error are assigned here. In relation to the first, the Court is agreed. The second and third I shall consider together.
The general rule in cases like the present, is, that if there be reasonable ground for presuming that the confession was made under the influence of any promise or threat of a temporal nature, the evidence ought not to be "received. 2 Hale, 285; Arch. Crim. Pl., 109. Here it is urged that such a threat was conveyed in the declaration made by Sierra to Simon, “ that if he told the truth, and if he was “ the one who burned the house, he would be put upon his trial, &c. I think otherwise, and that Sierra’s declaration to Simon is to be regarded rather as a warning — an admonition, than as a menace, calculated to overcome the mind of the prisoner, and render his confession unworthy of credit. The kind of threats which the law regards as *301fatal to. confessions of this character, are threats of present or prospective evil, made in order, or with';-the effect, to induce confession. Such would be a threat of prosecution or any other personal harm. In this case, however, the object of the witness, Sierra, was (and such was the obvious effect of his warning,) to put Simon on his guard against disclosing any thing but the truth. It is not to be denied that a confession obtained by any undue means should be excluded from the jury. 2 Russ, on Crimes, 645; 2 East. P. C., 658; 1 Phil. Ev., 104.
But in this case no undue means were used. I cannot regard the crowd outside, and their excited declarations, as constituting such undue means. The natural and probable effect of these excited declarations was, not to^ induce the prisoner to make a false confession of his guilt, but rather to induce him to persist in a denial, though he might be ever so guilty.
The question in all cases,like the present, is, “ whether the inducement held out to the prisoner was calculated to make his confession an untrue one.” Arch. Crim. Pl., 111. In this case there was no such inducement.
I think the Court below was right in permitting the com fession to go to the jury.